Citation Nr: 1442033	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-36 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for left phrenic nerve
interruption with left hemidiaphragm paralysis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1960 to June 1972.

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in pertinent part, granted entitlement to service connection for left phrenic nerve interruption with left hemidiaphragm paralysis, with an initial rating of 10 percent assigned effective August 26, 2003.

The Veteran provided testimony during a hearing before the undersigned at the RO in November 2010. A transcript is of record.

The Board remanded the case in February 2014 for additional evidentiary development.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, an additional examination must be ordered which complies with the Board's instructions.

In its February 2014 Remand, the Board noted that the Veteran has reported flare-ups when he is bent over, squatting, or on his stomach.  Also, a April 2010 VA examiner stated that the Veteran more likely than not has slightly more respiratory impairment when he is in a position compressing the intra-abdominal contents and is exerting himself than when he is upright and when compared to what is reflected in his pulmonary studies.  Therefore, the Board remanded the claim for an additional VA examination, instructing the examiner to describe the pulmonary impairment that results during flare-ups.  In April 2014, a VA examiner noted:
 
	"The Veteran is more likely to get short of breath with heavy 	physical exertion due to decreased left diaphragm function and 	has difficulty working bent over due to decreased expansion of 	his left lung by restriction of his stomach muscles which help 	him breath.  Exercise capacity is limited according to the 	Veteran in that he only [can] run one base at a time without 	catching his breath when he plays senior softball."

This is essentially a reiteration of the April 2010 VA examiner's statement and does not provide the Board with information sufficient to evaluate the Veteran's claim under 38 C.F.R. § 4.97, Diagnostic Codes 6840-6845 (General Rating Formula for Restrictive Lung Disease).  On remand, an additional VA examination should be obtained to describe objective pulmonary impairment during flare-ups.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claims folder to the April 2014 VA examiner (or another qualified physician if unavailable) so that the current level of disability during flare ups due to the left phrenic nerve interruption with left hemidiaphragm paralysis can be ascertained; if an examination is warranted one should be scheduled.  

2.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed.  Extraschedular consideration should be made with respect to a higher initial rating.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



